MacIntyre, J.
The bill of exceptions in this case was certified by the trial judge on July 24, 1934, and was filed in the office of the clerk of the trial court on August 10, 1934. The bill of exceptions not having been filed in the office of the clerk of the trial court within fifteen days from the date of the certificate of the trial judge in compliance with the mandatory requirements of the statute, the writ of error must be dismissed. Code of 1933, § 6-1001 (1910, § 6167); Lawrence v. State, 8 Ga. App. 373 (69 S. E. 29); Foote & Davies Co. v. Evans Furniture Co., 10 Ga. App. 194 (72 S. E. 1098); Swafford v. Swafford, 125 Ga. 386 (53 S. E. 959); Felker v. Still, 160 Ga. 104 (2, a) (127 S. E. 609); King v. State, 169 Ga. 15 (2) (149 S. E. 650).

Writ of error dismissed.


Broyles, O. J., amd Guerry, J., eonour.